Exhibit 10.1
EXECUTION VERSION


--------------------------------------------------------------------------------



SECURITY AGREEMENT
dated as of May 20, 2014
Among
ALPHA NATURAL RESOURCES, INC.,
as Issuer,
CERTAIN SUBSIDIARIES OF THE ISSUER
IDENTIFIED HEREIN
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Notes Collateral Agent,









        



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page

ARTICLE I

DEFINITIONS
SECTION
1.01.
Indenture
1


SECTION
1.02.
Other Defined Terms
2



ARTICLE II

[RESERVED]
ARTICLE III

PLEDGE OF SECURITIES
SECTION
3.01.
Pledge
7


SECTION
3.02.
Delivery of the Pledged Collateral
7


SECTION
3.03.
Representations, Warranties and Covenants
8


SECTION
3.04.
Certification of Limited Liability Company and Limited Partnership Interests
9


SECTION
3.05.
Registration in Nominee Name; Denominations
10


SECTION
3.06.
Voting Rights; Dividends and Interest, etc
10





ARTICLE IV

SECURITY INTERESTS IN PERSONAL PROPERTY; AND COVENANTS
SECTION
4.01.
Security Interest
12


SECTION
4.02.
Real Property
13


SECTION
4.03.
Representations and Warranties
15


SECTION
4.04.
Covenants
16


SECTION
4.05.
Other Actions
19


SECTION
4.06.
Covenants Regarding Patent, Trademark and Copyright Collateral
20





ARTICLE V

REMEDIES

-i-
        



--------------------------------------------------------------------------------




SECTION
5.01.
Remedies Upon Default
22


SECTION
5.02.
Application of Proceeds
23


SECTION
5.03.
Grant of License To Use Intellectual Property
25


SECTION
5.04
Securities Act, etc
25





ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION
SECTION
6.01.
Indemnity and Subrogation
25


SECTION
6.02.
Contribution and Subrogation
26


SECTION
6.03.
Subordination
26





ARTICLE VII

MISCELLANEOUS
SECTION
7.01.
Notices
26


SECTION
7.02.
Security Interest Absolute
26


SECTION
7.03.
Binding Effect; Several Agreement
27


SECTION
7.04.
Successors and Assigns
27


SECTION
7.05.
Notes Collateral Agent’s Fees and Expenses; Indemnification
27


SECTION
7.06.
Notes Collateral Agent Appointed Attorney-in-Fact
28


SECTION
7.07.
Applicable Law; Jurisdiction; Consent to Service of Process; WAIVER OF JURY
TRIAL
28


SECTION
7.08.
Waivers; Amendment
28


SECTION
7.09.
Severability
29


SECTION
7.10.
Counterparts
29


SECTION
7.11.
Headings
29


SECTION
7.12.
Termination or Release
29


SECTION
7.13.
Additional Subsidiaries
29


SECTION
7.14.
Right of Set-off
30


SECTION
7.15.
Conflicts; Intercreditor Agreement
30


SECTION
7.16.
Other Second-Lien Obligations
30


SECTION
7.17.
Delivery to Notes Collateral Agent Generally; Commercially Reasonable Efforts
31


SECTION
7.18.
USA PATRIOT Act
31








-ii-
        



--------------------------------------------------------------------------------




SECURITY AGREEMENT, dated as of May 20, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among ALPHA NATURAL RESOURCES, INC., a Delaware corporation
(the “Issuer”), the GUARANTORS listed on the signature pages hereto and each
future Wholly Owned Domestic Subsidiary of the Issuer that hereafter becomes a
party hereto (together with the Issuer, individually a “Grantor” and,
collectively, the “Grantors”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as collateral agent (in such capacity, and together with any successor
or assignee duly appointed to such capacity, the “Notes Collateral Agent”) for
the Secured Parties.
RECITALS
WHEREAS, reference is made to that certain Indenture, dated as of May 20, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Indenture”), by and among the Issuer, the other Grantors
from time to time party thereto and Wilmington Trust, National Association, in
its capacity as trustee (in such capacity, and together with any successor or
assignee duly appointed to such capacity, the “Trustee”) and Notes Collateral
Agent;
WHEREAS, pursuant to the Indenture, the Issuer has issued $500,000,000 aggregate
principal amount of 7½% Senior Secured Second Lien Notes due 2020 (together with
any additional notes issued under the Indenture, the “Notes”) upon the terms and
subject to the conditions set forth therein;
WHEREAS, pursuant to the Indenture, each Guarantor from time to time party
thereto has unconditionally and irrevocably guaranteed to the Notes Collateral
Agent, for the benefit of the Holders of the Notes, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Notes Obligations (as defined below);
WHEREAS, following the date hereof, subject to the terms and conditions of the
Indenture and the Security Documents (including Section 7.15 of this Agreement),
the Grantors may incur Other Second-Lien Obligations (including additional notes
issued under the Indenture), which may be secured equally and ratably with the
Notes Obligations as further provided under the Intercreditor Agreement;
WHEREAS, it is a condition to the issuance of the Notes that each Grantor
execute and deliver this Agreement;
WHEREAS, this Agreement is made by the Grantors in favor of the Notes Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance in full when due of the Secured Obligations (as defined below);
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Indenture.
(a)    Capitalized terms used in this Agreement (including the preamble and
recitals hereto) and not otherwise defined herein have the respective meanings
assigned thereto in the Indenture. All terms



        



--------------------------------------------------------------------------------




defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein. The term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.
(b)    The rules of construction specified in Section 1.04 of the Indenture also
apply to this Agreement.
SECTION 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Control Agreement” means any securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Notes Collateral Agent (or, prior to the Discharge of Senior
Lender Claims, any First Lien Agent) establishing the Notes Collateral Agent’s
(or, prior to the Discharge of Senior Lender Claims, any First Lien Agent’s)
Control with respect to any Securities Accounts or Commodities Accounts, as
applicable.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule III.
“Covered Documents” means the Note Documents and any Other Second-Lien
Obligations Documents.
“Event of Default” means, collectively, “Event of Default” as defined in the
Indenture or as defined in any Other Second-Lien Obligations Agreement.
“Excluded Property” means, to the extent not securing any First Priority Lien
Obligations, (i) any Equity Interests of any Receivables Subsidiary; (ii) any
promissory note made in favor of any Grantor by any Receivables Subsidiary with
respect to the purchase price of Receivables from such Grantor in connection
with a Receivables Financing; (iii) any Receivables Assets related to
(including, without limitation, by being sold, pledged or financed pursuant to)
a Receivables Financing; (iv) any Gas Properties; (v) that certain aircraft
lease (serial number 560-5359), dated November 16, 2009, as amended as of
February 16, 2010, by and between Alpha Natural Resources Services, LLC and Bank
of America,

-2-
        



--------------------------------------------------------------------------------




N.A.; (vi) any assets to the extent that and for so long as the grant of a
security interest therein, or a second lien security interest therein, would
violate applicable law or any organizational documents or any contractual or
lease provisions or give another party any rights of termination or acceleration
or any rights to obtain a Lien to secure obligations owing to such party;
provided that this clause (vi) will not apply to restrictions overridden by the
Uniform Commercial Code anti-assignment provisions or, to the extent this clause
(vi) was applicable because the grant of a security interest, or a second lien
security interest, would violate applicable law, if there is a change of law
that would result in a grant of a security interest, or a second lien security
interest, no longer violating applicable law; provided further, that upon the
removal of all restrictions specified in this clause (vi) or upon such change in
law, as may be applicable, the exclusion set forth in this clause (vi) shall no
longer apply; (vii) any assets owned directly or indirectly by a Foreign
Subsidiary; (viii) voting Equity Interests of any Foreign Subsidiary in excess
of 65% of the issued and outstanding voting Equity Interest of such Foreign
Subsidiary; (ix) to the extent applicable law requires that a Subsidiary of any
Grantor issue directors’ qualifying shares, such shares or nominee or other
similar shares; (x) any Equity Interest of a person that is not directly a
Subsidiary of any Grantor; (xi) certain Real Property classified as “Massey
Principal Property” under the Credit Agreement owned by Alpha Appalachia
Holdings, Inc. (formerly Massey Energy Company), for so long as the Massey 2.25%
Convertible Notes or the Massey 3.25% Convertible Notes are outstanding and have
a negative pledge clause; (xii) any Real Property or other property held by the
Issuer or any of its Restricted Subsidiaries as a lessee under a lease if the
Credit Agreement Collateral Agent determines (in its reasonable discretion) that
the Real Property or other property subject to such lease is not material to the
business or operations of the Issuer and its Subsidiaries, taken as a whole, for
so long as such property is excluded under the Credit Facilities, which
determination to the extent made after the Issue Date and communicated in
writing to the Issuer by the Credit Agreement Collateral Agent shall be
communicated in writing to the Notes Collateral Agent by the Credit Agreement
Collateral Agent or the Issuer; provided that the failure to deliver such
writing to the Notes Collateral Agent shall not affect whether or not such
property is excluded pursuant to this clause (xii); and (xiii) if, and for so
long as, the creation or perfection of pledges of or security interests in
particular assets, in the reasonable judgment of the Credit Agreement Collateral
Agent and the Issuer, the cost of perfecting such pledges or security interests
in such assets shall be excessive in view of the benefits to be obtained by the
Lenders under and as defined in the Credit Facilities therefrom, for so long as
such property is excluded under the Credit Facilities, which determination to
the extent made after the Issue Date and communicated in writing to the Issuer
by the Credit Agreement Collateral Agent shall be communicated in writing to the
Notes Collateral Agent by the Credit Agreement Collateral Agent or the Issuer;
provided that the failure to deliver such writing to the collateral agent shall
not affect whether or not such property is excluded pursuant to this clause
(xiii)
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“First Lien Guarantee and Collateral Agreement” means that certain Guarantee and
Collateral Agreement, dated as of June 1, 2011, by and among the Issuer, the
other Grantors and the First Lien Agent (as may be amended, amended and
restated, supplemented or otherwise modified from time to time).
“First Priority Designated Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

-3-
        



--------------------------------------------------------------------------------




“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor to secure
payment by an Account Debtor of any of the Accounts.
“Governmental Authority” means the government of the United States of America,
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Grantor” and “Grantors” each have the meaning assigned to such terms in the
preamble hereto.
“Indemnitees” means the Trustee, Notes Collateral Agent, Holders, any other
Secured Party and their respective affiliates, directors, officers, employees,
counsel, agents, advisors and other representatives.
“Indenture” has the meaning assigned to such term in the recitals hereto.
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses,
Trademark Licenses, trade secrets, domain names, confidential or proprietary
technical and business information or know-how.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit III.
“Intervening Creditor” has the meaning specified in Section 5.02(d) hereof.
“Issuer” has the meaning assigned to such term in the preamble hereto.
“Mortgaged Property” means any interest in Real Property owned, leased or
otherwise held by Grantors on the Issue Date as to which a first priority lien
has been granted to the First Lien Agent under the Credit Agreement or any
interest in Real Property acquired by the Grantors after the Issue Date as to
which a first priority lien has been granted to the First Lien Agent under the
Credit Agreement, in each case exclusive of Excluded Property.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Notes” has the meaning assigned to such term in the recitals hereto.
“Notes Collateral Agent” has the meaning assigned to such term in the preamble
hereto.
“Notes Documents” means the Indenture, the Notes, the Note Guarantees, the
Security Documents and the Intercreditor Agreement and any other document or
instrument executed and delivered with respect to any Notes Obligations.

-4-
        



--------------------------------------------------------------------------------




“Notes Obligations” means (a) the due and punctual payment (i) by the Issuer and
each Guarantor of the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceedings) on the Notes (other than any Additional Notes except to the extent
constituting Other Second-Lien Obligations), when and as due, whether at
maturity, by acceleration or otherwise, and (ii) all other monetary Obligations
of the Issuer and each Guarantor to any of the Trustee, the Notes Collateral
Agent or the Holders under the Indenture, the Notes (other than any Additional
Notes except to the extent constituting Other Second-Lien Obligations) and each
of the other Note Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including interest, fees and
expenses incurred during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceedings) and (b) the due and punctual performance of all other
obligations of the Issuer and each Guarantor under or pursuant to the Indenture,
the Notes (other than any Additional Notes except to the extent constituting
Other Second-Lien Obligations)  and each of the other Note Documents.
“Other Second-Lien Obligations Agent” means the Person appointed to act as
trustee, agent or representative for the holders of Other Second-Lien
Obligations pursuant to any Other Second-Lien Obligations Agreement, together
with any permitted successors or assigns of such Person.
“Other Second-Lien Obligations Agreement” means the indenture, credit agreement
or other agreement under which any Other Second-Lien Obligations (other than
Additional Notes) are incurred.
“Other Second-Lien Obligations Documents” shall mean each Other Second-Lien
Obligations Agreement and any other document or instrument executed and
delivered with respect to any Other Second-Lien Obligations.
“Other Second-Lien Obligations Joinder Agreement” means an agreement
substantially in the form of Exhibit IV hereto.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license or granting to any Grantor any right to make, use or
sell any invention covered by a Patent, now or hereafter owned by any third
party.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Issuer and
the General Counsel of the Issuer.
“Permitted Liens” means Liens permitted under Section 4.10 of the Indenture and
not prohibited under the other Covered Documents.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

-5-
        



--------------------------------------------------------------------------------




“Pledged Debt” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
“Real Property” means, collectively, all right, title and interest of the
Grantor (including, without limitation, any leasehold or mineral estate) in and
to any and all parcels of real property owned or operated by Grantor, whether by
lease, license or other use agreement, together with, in each case, all
improvements and appurtenant fixtures (including, without limitation, all
preparation plants or other coal processing facilities and loadout and other
transportation facilities), easements and other property and rights incidental
to the ownership, lease or operation thereof.
“Related Parties” means, with respect to any specified person, such person’s
affiliates and the respective directors, officers, employees and agents of such
person and such person’s affiliates.
“Secured Obligations” means, collectively, (a) the Notes Obligations and (b) (i)
the due and punctual payment by the Issuer and each Guarantor of the unpaid
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding , regardless of
whether allowed or allowable in such proceedings) on the Indebtedness under any
Other Second-Lien Obligations Agreement, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise, and (B)
all other monetary Obligations of the Issuer and each Guarantor to each Other
Second-Lien Obligations Agent, the holders of Indebtedness under any Other
Second-Lien Obligations Agreement or the holders of Indebtedness under any Other
Second-Lien Obligations Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including interest, fees and
expenses incurred during the pendency of any bankruptcy, insolvency,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceedings) and (ii) the due and punctual performance of all other
obligations of the Issuer and each Guarantor under or pursuant to any
Other-Second Lien Obligations Document; provided that no obligations in respect
of Other Second-Lien Obligations (other than Additional Notes) shall constitute
“Secured Obligations” unless the Other Second-Lien Obligations Agent for the
holders of such Other-Second Lien Obligations has executed and delivered an
Other Second-Lien Obligations Joinder Agreement pursuant to Section 7.15. 
“Secured Parties” means, collectively, the Notes Collateral Agent, the Trustee,
the holders of the Notes, each Other Second-Lien Obligations Agent and other
holders of Secured Obligations.
“Security Interest” has the meaning assigned to such term in Section 4.01(a).
“Senior Lender Document” has the meaning assigned to such term in the
Intercreditor Agreement.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party.
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, trade dress, logos,

-6-
        



--------------------------------------------------------------------------------




other source or business identifiers, designs and general intangibles of like
nature, all registrations thereof (if any), and all applications filed in
connection therewith in the United States Patent and Trademark Office or any
similar offices in any State of the United States or any other country or any
political subdivision thereof, and all renewals thereof, including those listed
on Schedule III and (b) all goodwill associated therewith or symbolized thereby.
“Trustee” has the meaning assigned to such term in the recitals hereto.
“Uniform Commercial Code” or “UCC” means the New York UCC or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
ARTICLE II    

[Reserved]


ARTICLE III    

Pledge of Securities
SECTION 3.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Notes Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under:
(a) any Equity Interests owned by it as of the Issue Date (which shall be listed
on Schedule II in accordance with and to the extent required by Section 3.03(a)
hereof) and any other Equity Interests obtained in the future by such Grantor
and any certificates representing all such Equity Interests (the “Pledged
Stock”); provided that the Pledged Stock shall not include (i) more than 65% of
the issued and outstanding voting equity interests of any Foreign Subsidiary,
(ii) to the extent applicable law requires that a Subsidiary of such Grantor
issue directors’ qualifying shares, such shares or nominee or other similar
shares, or (iii) any Equity Interests of a person that is not directly a
Subsidiary of such Grantor; (b)(i) the debt securities held by such Grantor as
of the Issue Date (which shall be listed on Schedule II in accordance with and
to the extent required by Section 3.03(a) hereof), (ii) any debt securities in
the future issued to such Grantor and (iii) any promissory notes and any other
instruments, if any, held by such Grantor and evidencing Indebtedness of the
Issuer or any Subsidiary thereof, and (iv) the Intercompany Note (collectively,
the “Pledged Debt”); (c) subject to Section 3.06 hereof, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (d) subject to
Section 3.06 hereof, all rights and privileges of such Grantor with respect to
the securities and other property referred to in clauses (a), (b) and (c) above;
and (e) all proceeds of any of the foregoing (the items referred to in
clauses (a) through (e) above being collectively referred to as the “Pledged
Collateral”); provided, however, that Pledged Collateral and all of the
components of Pledged Collateral including Pledged Stock, Pledged Debt and the
collateral specified in clauses (c) and (d) above shall not include Excluded
Property.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Notes Collateral Agent, its successors

-7-
        



--------------------------------------------------------------------------------




and assigns, for the benefit of the Secured Parties, forever; subject, however,
to the terms, covenants and conditions hereinafter set forth.
SECTION 3.02.    Delivery of the Pledged Collateral.
(a)    Subject to the terms of the Intercreditor Agreement, each Grantor agrees
promptly to deliver or cause to be delivered to the Notes Collateral Agent (or,
prior to the Discharge of Senior Lender Claims, the First Priority Designated
Agent as bailee for the Notes Collateral Agent pursuant to the Intercreditor
Agreement), for the benefit of the Secured Parties, any and all Pledged Stock
and Pledged Debt (to the extent required by Section 3.02(b) hereof) held by it.
(b)    Each Grantor will cause any Indebtedness for borrowed money held by it
having an aggregate principal amount in excess of $10,000,000 (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Issuer and the
Subsidiaries) owed to such Grantor by any person to be evidenced by a duly
executed promissory note that is pledged and, subject to the terms of the
Intercreditor Agreement, delivered to the Notes Collateral Agent (or, prior to
the Discharge of Senior Lender Claims, the First Priority Designated Agent as
bailee for the Notes Collateral Agent pursuant to the Intercreditor Agreement),
including the Intercompany Note, for the benefit of the Secured Parties,
pursuant to the terms hereof.
(c)    Subject to the terms of the Intercreditor Agreement, upon delivery to the
Notes Collateral Agent, (i) any Pledged Securities required to be delivered
pursuant to the foregoing paragraphs (a) and (b) of this Section 3.02 shall be
accompanied by stock powers or note powers, as applicable, duly executed in
blank or other instruments of transfer reasonably satisfactory to the Notes
Collateral Agent (or, prior to the Discharge of Senior Lender Claims, the First
Priority Designated Agent) and by such other instruments and documents as the
Notes Collateral Agent (or, prior to the Discharge of Senior Lender Claims, the
First Priority Designated Agent) may reasonably request and (ii) all other
property composing part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or, if necessary, documents (including issuer
acknowledgments in respect of uncertificated securities, if necessary) as the
Notes Collateral Agent (or, prior to the Discharge of Senior Lender Claims, the
First Priority Designated Agent) may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.
SECTION 3.03.    Representations, Warranties and Covenants. The Issuer, and with
respect to any of its Collateral, each Grantor, jointly and severally,
represent, warrant and covenant to and with the Notes Collateral Agent, for the
benefit of the Secured Parties, that:
(a)    Schedule II correctly sets forth, as of the Issue Date, the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by Pledged Stock and includes all Equity Interests,
debt securities and promissory notes or instruments evidencing Indebtedness
required to be pledged and delivered under Section 3.02 hereof;
(b)    the Pledged Stock and Pledged Debt (solely with respect to Pledged Debt
issued by a person that is not a Subsidiary of the Issuer or an Affiliate of any
such subsidiary, to each

-8-
        



--------------------------------------------------------------------------------




Grantor’s knowledge) have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a person that is not a Subsidiary of the Issuer or an
Affiliate of any such subsidiary, to each Grantor’s knowledge) are legal, valid
and binding obligations of the issuers thereof;
(c)    except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Indenture and not
prohibited by the other Covered Documents, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
as owned by such Grantor, (ii) holds the same free and clear of all Liens, other
than Permitted Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Indenture and not prohibited by the other Covered Documents and other than
Permitted Liens and (iv) subject to the rights of such Grantor under the Covered
Documents to dispose of Pledged Collateral, will defend its title or interest
hereto or therein against any and all Liens (other than Permitted Liens),
however arising, of all persons;
(d)    except for restrictions and limitations imposed by the Covered Documents
or securities laws generally or otherwise permitted to exist pursuant to the
terms of the Indenture and not prohibited by the other Covered Documents, the
Pledged Collateral is and will continue to be freely transferable and
assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Notes
Collateral Agent of rights and remedies hereunder;
(e)    each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and
(g)    under the laws of the State of New York, by virtue of the execution and
delivery by the Grantors of this Agreement, when any Pledged Securities are
delivered to the Notes Collateral Agent (or, prior to the Discharge of Senior
Lender Claims, the First Priority Designated Agent as bailee for the Notes
Collateral Agent pursuant to the Intercreditor Agreement), for the benefit of
the Secured Parties, in accordance with this Agreement, the Notes Collateral
Agent will obtain, for the benefit of the Secured Parties, a legal, valid and
perfected second priority lien upon and security interest in such Pledged
Securities as security for the payment and performance, as the case may be, in
full of the Secured Obligations and the pledge effected hereby is effective to
vest in the Notes Collateral Agent, for the benefit of the Secured Parties, the
rights of the Notes Collateral Agent in the Pledged Collateral as set forth
herein.
SECTION 3.04.    Certification of Limited Liability Company and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a certificate, shall to the extent permitted by applicable laws be a
“security” within the meaning of Article 8 of the New York UCC and shall be
governed by

-9-
        



--------------------------------------------------------------------------------




Article 8 of the New York UCC; provided, however, in the case of (a) the limited
liability company interests set forth on Schedule IV, the Issuer shall cause
such interests to be represented by a certificate, to be a “security” within the
meaning of Article 8 of the New York UCC and to be governed by Article 8 of the
New York UCC, in each case not later than forty-five (45) days after the Issue
Date and (b) any limited liability company or limited partnership that, in
either case, is a Wholly Owned Domestic Subsidiary formed or acquired after the
Issue Date, the Issuer shall cause such interests to be represented by a
certificate, to be a “security” within the meaning of Article 8 of the New York
UCC and to be governed by Article 8 of the New York UCC, in each case not later
than forty-five (45) days after the date of formation or acquisition thereof, as
applicable.
SECTION 3.05.    Registration in Nominee Name; Denominations. Subject to the
terms of the Intercreditor Agreement, the Notes Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in the name of the applicable Grantor, endorsed
or assigned in blank or in favor of the Notes Collateral Agent or, if an Event
of Default shall have occurred and be continuing, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent). Each Grantor will promptly
give to the Notes Collateral Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor. Subject to the terms of the Intercreditor Agreement, if an Event of
Default shall have occurred and be continuing, the Notes Collateral Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Grantor shall use its commercially reasonable efforts to
cause any Subsidiary that is not a party to this Agreement to comply with a
request by the Notes Collateral Agent pursuant to this Section 3.05 to exchange
certificates representing Pledged Securities of such Subsidiary for certificates
of smaller or larger denominations.
SECTION 3.06.    Voting Rights; Dividends and Interest, etc.
(a)    Unless and until an Event of Default shall have occurred and be
continuing:
(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Covered Documents; provided that such rights and powers shall not be
exercised in any manner that materially and adversely affect the rights inuring
to a holder of any Pledged Securities, the rights and remedies of any of the
Notes Collateral Agent or the other Secured Parties under this Agreement or any
other Covered Document or the ability of the Secured Parties to exercise the
same.
(ii)    The Notes Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
subparagraph (i) above.
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are (A) permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture and applicable laws and (B) not prohibited by the other Covered
Documents; provided that any noncash dividends, interest, principal or other
distributions that

-10-
        



--------------------------------------------------------------------------------




would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall, subject to the terms of the
Intercreditor Agreement, be held in trust for the benefit of the Notes
Collateral Agent, for the benefit of the Secured Parties, and, if such noncash
distribution would be required to be delivered as Pledged Collateral under
Section 3.02 hereof, shall be forthwith delivered to the Notes Collateral Agent
(or, prior to the Discharge of Senior Lender Claims, the First Priority
Designated Agent as bailee for the Notes Collateral Agent pursuant to the
Intercreditor Agreement), for the benefit of the Secured Parties, in the same
form as so received (and endorsed in a manner reasonably satisfactory to the
Notes Collateral Agent (or, prior to the Discharge of Senior Lender Claims, the
First Priority Designated Agent as bailee for the Notes Collateral Agent
pursuant to the Intercreditor Agreement)).
(b)    Subject to the terms of the Intercreditor Agreement, upon the occurrence
and during the continuance of an Event of Default and after notice by the Notes
Collateral Agent to the relevant Grantors of the Notes Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Notes Collateral Agent which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. Subject to the terms of the Intercreditor
Agreement, all dividends, interest, principal or other distributions received by
any Grantor contrary to the provisions of this Section 3.06 shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Notes Collateral Agent, for the benefit of the Secured Parties, and shall be
forthwith delivered to the Notes Collateral Agent (or, prior to the Discharge of
Senior Lender Claims, the First Priority Designated Agent as bailee for the
Notes Collateral Agent pursuant to the Intercreditor Agreement), for the benefit
of the Secured Parties, in the same form as so received (and endorsed in a
manner reasonably satisfactory to the Notes Collateral Agent (or, prior to the
Discharge of Senior Lender Claims, the First Priority Designated Agent as bailee
for the Notes Collateral Agent pursuant to the Intercreditor Agreement). Subject
to the terms of the Intercreditor Agreement, any and all money and other
property paid over to or received by the Notes Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Notes Collateral Agent
in an account to be established by the Notes Collateral Agent upon receipt of
such money or other property and shall be applied in accordance with the
provisions of Section 5.02 hereof. Subject to the terms of the Intercreditor
Agreement, after all Events of Default have been cured or waived and the Issuer
has delivered to the Notes Collateral Agent an Officers’ Certificate to that
effect, the Notes Collateral Agent shall promptly repay (solely from the funds
available from funds received and not disbursed) to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 3.06 and that remain in such account.
(c)    Subject to the terms of the Intercreditor Agreement, upon the occurrence
and during the continuance of an Event of Default and after notice by the Notes
Collateral Agent to the relevant Grantors of the Notes Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Grantor to
exercise the voting and/or consensual rights and powers that such Grantor is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Notes Collateral Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights and powers shall thereupon become
vested in the Notes Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and

-11-
        



--------------------------------------------------------------------------------




exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the holders of a majority of
the aggregate principal amount of all Secured Obligations outstanding at such
time in accordance with Section 5.02(f) hereof, the Notes Collateral Agent shall
have the right from time to time following and during the continuance of an
Event of Default to permit the Grantors to exercise such rights and powers.
After all Events of Default have been cured or waived and the Issuer has
delivered to the Notes Collateral Agent a certificate to that effect, each
Grantor shall have the right to exercise the voting and/or consensual rights and
powers that such Grantor would otherwise be entitled to exercise pursuant to the
terms of paragraph (a)(i) above.
ARTICLE IV    

Security Interests in Personal Property; and Covenants
SECTION 4.01.    Security Interest.
(a)    As security for the payment or performance, as the case may be, in full
of the Secured Obligations, each Grantor hereby assigns and pledges to the Notes
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Notes Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
(i)    all Accounts;
(ii)    all As-Extracted Collateral;
(iii)    all Chattel Paper;
(iv)    all cash and Deposit Accounts;
(v)    all Documents;
(vi)    all Equipment and Goods;
(vii)    all Fixtures;
(viii)    all General Intangibles and Intellectual Property;
(ix)    all Instruments;
(x)    all Inventory;
(xi)    all Investment Property;
(xii)    all Letter-of-Credit Rights;
(xiii) all Commercial Tort Claims described with specification on Schedule V
hereto (as such Schedule may be amended or supplemented from time to time
pursuant to Section 4.05(d) hereof or otherwise);

-12-
        



--------------------------------------------------------------------------------




(xiv) all books and records pertaining to the Article 9 Collateral; and
(xv)    to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing;
provided, however, that the foregoing assignment, pledge and grant of a security
interest shall be deemed not to assign, pledge and grant a security interest in
(a) any Letter-of-Credit Rights to the extent any Grantor is required by
applicable law to apply the proceeds of a drawing of such Letter of Credit for a
specified purpose, (b) any United States intent-to-use trademark applications to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, or (c) motor
vehicles the perfection of a security interest in which is excluded from the UCC
in the relevant jurisdiction; provided further that the foregoing assignment,
pledge and grant of a security interest shall be deemed not to assign, pledge
and grant a security interest in Excluded Property.
(b)    Each Grantor hereby irrevocably authorizes the Notes Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings), continuation statements, or
other filings and recordings, and hereby ratifies any and all such filings made
prior to the date hereof, with respect to the Article 9 Collateral and any other
collateral pledged hereunder or any part thereof and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment, or such
other information as may be required under applicable law, including (i) whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, (ii) in the case of Fixtures and
As-Extracted Collateral, a sufficient description of the real property to which
such Article 9 Collateral relates, and (iii) a description of collateral that
describes such property in any other manner as the Notes Collateral Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
Security Interest in the Article 9 Collateral or other collateral granted under
this Agreement, including describing such property as “all assets” or “all
property”. Each Grantor agrees to provide such information to the Notes
Collateral Agent promptly upon specific request therefor.
Each Grantor hereby further irrevocably authorizes the Notes Collateral Agent to
file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Notes Collateral Agent as
secured party.
(c)    Notwithstanding the foregoing authorizations, in no event shall the Notes
Collateral Agent be obligated to prepare or file any financing statements or any
documents with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country) whatsoever, or to maintain the perfection of the security interest
granted hereunder. Each Grantor agrees to prepare, record and file, at its own
expense, financing statements (and amendments and continuation statements when
applicable) and short-form trademark, copyright and/or patent security interest
grants, as applicable, with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office) in such manner and,
with respect to Article 9 Collateral other than Intellectual Property, in such
jurisdictions as are necessary to perfect and maintain perfected the Collateral,
and to deliver a file stamped copy of each such financing statement or other

-13-
        



--------------------------------------------------------------------------------




evidence of filing to the Notes Collateral Agent. Neither the Trustee nor the
Notes Collateral Agent shall be under any obligation whatsoever to file any such
financing or continuation statements or to make any other filing under the UCC
or within the United States Patent and Trademark Office or United States
Copyright Office (or any successor office) in connection with this Agreement or
any other Notes Document.
(d)    The Security Interest is granted as security only and shall not subject
the Notes Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
SECTION 4.02.    Real Property.
(a)    Subject to the terms of the Intercreditor Agreement, the Secured
Obligations shall also be secured by Mortgages on all Mortgaged Property. The
Grantors shall use commercially reasonable efforts to, within 120 days of the
Issue Date, deliver to the Notes Collateral Agent each of the following, in each
case, in form and substance as shall be reasonably satisfactory to the Notes
Collateral Agent and its legal counsel:


(i)    with respect to each Mortgaged Property, a fully executed counterpart of
a Mortgage, dated the date such property is encumbered to secure the notes, duly
executed by the applicable Grantor, together with reasonably satisfactory
evidence of the completion (or reasonably satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage (and payment of any
taxes or fees in connection therewith as required by applicable local law) as
may be necessary to create a valid, perfected at least second-priority lien
(subject to Permitted Real Estate Encumbrances) against such Mortgaged Property
purported to be covered thereby;
(ii)    with respect to each Mortgaged Property, opinions of local counsel in
form and substance substantially similar to those delivered to the Credit
Agreement Collateral Agent in connection with the First Priority Lien
Obligations with respect to (i) enforceability and perfection of the Mortgages
and other matters customarily included in such opinions and (ii) due
authorization, execution and delivery of the Mortgages; and
(iii)    any other documents or instruments with respect to the Mortgaged
Property that have been or are delivered to any First Lien Agent, substantially
in the forms delivered by the Grantors under the Credit Agreement other than
completed flood hazard determinations and any notices about special flood hazard
area status and flood disaster assistance.
If the Issuer or any Guarantor fails within 120 days after the Issue Date to
have such security interests and liens be in place and perfected after using
commercially reasonable efforts, the Issuer shall be solely responsible for
determining whether it has used commercially reasonable efforts, which shall be
set forth in an Officer’s Certificate delivered to the Trustee and the Notes
Collateral Agent (upon which the Trustee and the Notes Collateral Agent may
conclusively rely without any investigation).
(b)    After the Issue Date, promptly after the acquisition by any Grantor of
any Real Property of the type that would constitute Mortgaged Property, if such
Real Property shall not already be subject to a perfected at least second
priority Lien under the Covered Documents and is required to be encumbered in
favor of any First Lien Agent securing the First Priority Lien Obligations, the
applicable Grantor shall give notice thereof to the Notes Collateral Agent and
thereafter, contemporaneously with the

-14-
        



--------------------------------------------------------------------------------




encumbrance thereof in favor of any First Lien Agent, shall cause such Real
Property to be encumbered by a Mortgage in favor of the Notes Collateral Agent
for the benefit of the Secured Parties and shall deliver documents of the type
described in Section 4.02(a) hereof with respect thereto. Each Grantor agrees
that it shall not, after the Issue Date, encumber any Real Property in favor of
any First Lien Agent unless it contemporaneously grants a Mortgage on such Real
Property in favor of any Notes Collateral Agent for the benefit of the Secured
Parties and delivers documents of the type described in Section 4.02(a) hereof.
(c)    In the event that any Other Second-Lien Obligations are incurred
following the Issue Date pursuant to Section 7.15, the Grantors shall promptly
take all such action as may be reasonably required to amend each then existing
Mortgage (including, without limitation payment of any taxes or fees in
connection therewith as required by applicable local law) in order to cause such
Other Second-Lien Obligations to be secured equally and ratably with the
then-existing Secured Obligations, and deliver to the Notes Collateral Agent
such other documents (including, without limitation, legal opinions) as the
Notes Collateral Agent may reasonably request in connection therewith, in each
case in form and substance reasonably acceptable to the Notes Collateral Agent.
The Grantors shall use commercially reasonable efforts to deliver such documents
to the Notes Collateral Agent within 120 days of the incurrence of such Other
Second-Lien Obligations.
SECTION 4.03.    Representations and Warranties. The Issuer, and with respect to
any of its Collateral, each Guarantor, jointly and severally, represent and
warrant to the Notes Collateral Agent and the Secured Parties that:
(a)    Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Notes Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect.
Each Grantor has good and marketable title, or valid leasehold interests in, or
easements or other limited property interests in all Mortgaged Properties,
subject solely to Permitted Real Estate Encumbrances and except where the
failure to have such title or interest would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
operations, properties, assets or financial condition of the Grantors, taken as
a whole, or a material impairment of the validity or enforceability of, or a
material impairment of the material rights, remedies or benefits available to
the Secured Parties under any Notes Document
(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete, in all material respects, as of the Issue
Date. Schedule 8(a) to the Perfection Certificate is a true, accurate and
complete list of all of the Mortgaged Properties as of the Issue Date. Upon
execution and delivery of the Mortgages in accordance herewith, all of the
property listed on such Schedule 8(a) will be encumbered by a Mortgage in favor
of the Notes Collateral Agent for the benefit of the Secured Parties securing
the Secured Obligations.
The Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral based upon the information provided to
the Notes Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in

-15-
        



--------------------------------------------------------------------------------




Schedule 7 to the Perfection Certificate (or specified by notice from the Issuer
to the Notes Collateral Agent after the Issue Date in the case of filings,
recordings or registrations required by Section 4.04(a) or Section 4.05(e)
hereof), constitute all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Notes Collateral
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.
A fully executed short form (which form shall be reasonably acceptable to the
Notes Collateral Agent and the Issuer) containing a description of all Article 9
Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States registration applications are
pending), United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights (and Copyrights for which United States registration applications are
pending) shall be recorded by the relevant Grantor (a copy of which shall be
promptly delivered to the Notes Collateral Agent) with the United States Patent
and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Notes Collateral Agent,
for the benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and, other than the Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
referenced above, no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).
(c)    The Security Interest constitutes (i) under the laws of the State of New
York, a legal and valid security interest in all the Article 9 Collateral
securing the payment or performance, as the case may be, in full of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b) hereof, a
perfected security interest in all Article 9 Collateral to the extent such a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement (or a short form thereof) with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Permitted Liens or Liens arising by operation of law.

-16-
        



--------------------------------------------------------------------------------




(d)    The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens or Liens arising by operation of law. None of
the Grantors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in the case of each clause (i), (ii) and (iii) above, in respect
of Permitted Liens.
(e)    None of the Grantors holds any Commercial Tort Claim reasonably estimated
in excess of $10,000,000 as of the Issue Date except as indicated on Schedule V
hereto, as such schedule may be updated or supplemented from time to time.
(f)    All Accounts have been originated by the Grantors and all Inventory
reasonably estimated in excess of $10,000,000 has been acquired by the Grantors
in the ordinary course of business.
SECTION 4.04.    Covenants.
(a)    Each Grantor agrees promptly to notify the Notes Collateral Agent in
writing of any change in (i) its corporate name, (ii) its identity or type of
organization or corporate structure, (iii) its Federal Taxpayer Identification
Number or organizational identification number, (iv) its jurisdiction of
organization or (v) its Chief Executive Office. Each Grantor agrees promptly to
provide the Notes Collateral Agent with certified organizational documents
reflecting any of the changes applicable to it described in the immediately
preceding sentence upon the Notes Collateral Agent’s request (or to the extent
the same are delivered to any First Lien Agent prior to the Discharge of Senior
Lender Claims). Each Grantor agrees not to effect or permit any change referred
to in the first sentence of this paragraph (a) unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Notes Collateral Agent to continue at all times following such change to
have a valid, legal and perfected second priority security interest in all the
Article 9 Collateral for the benefit of the Secured Parties. Each Grantor agrees
promptly to notify the Notes Collateral Agent in writing if any material portion
of the Article 9 Collateral owned or held by such Grantor is damaged or
destroyed.
(b)    Subject to the rights of such Grantor under each Covered Document to
dispose of Collateral, each Grantor shall, at its own expense, take any and all
actions necessary to defend title to its Article 9 Collateral against all
persons and to defend the Security Interest and Liens of the Notes Collateral
Agent, for the benefit of the Secured Parties, in its Article 9 Collateral and
the priority thereof against any Lien other than Permitted Liens.
(c)    Subject to Section 7.15(b) below, each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as may be necessary
or as the Notes Collateral Agent may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount payable

-17-
        



--------------------------------------------------------------------------------




to any of the Grantors under or in connection with any of the Article 9
Collateral that is in excess of $10,000,000 shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be delivered
to the Notes Collateral Agent or the First Priority Designated Agent, as
applicable, pursuant to Section 4.05.
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Notes Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any of its assets or items that may
constitute Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses
or Trademark Licenses; provided that any Grantor shall have the right,
exercisable within 30 days after it has been notified by the Notes Collateral
Agent of the specific identification of such Article 9 Collateral, to advise the
Notes Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Article 9
Collateral. Each Grantor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Notes Collateral Agent of the specific identification of such Article 9
Collateral.
(d)    After the occurrence of an Event of Default and during the continuance
thereof, the Notes Collateral Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, its Article 9 Collateral,
including, in the case of its Accounts or Article 9 Collateral in the possession
of any third person, by contacting Account Debtors or the third person
possessing such Article 9 Collateral for the purpose of making such a
verification. The Notes Collateral Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party.
(e)    At its option, the Notes Collateral Agent may but shall have no
obligation to discharge past due taxes, assessments, charges, fees, Liens,
security interests or other encumbrances at any time levied or placed on the
Article 9 Collateral and not permitted pursuant to Section 4.10 of the Indenture
and not prohibited by the terms of the other Covered Document, and may but shall
have no obligation to pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Indenture
or this Agreement or pursuant to the terms of any other Covered Documents, and
each Grantor jointly and severally agrees to reimburse the Notes Collateral
Agent on demand for any reasonable payment made or any reasonable expense
incurred by the Notes Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this Section 4.03(e) shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Notes Collateral Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Covered Documents.
(f)    Each Grantor (rather than the Notes Collateral Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to its Article 9 Collateral and each
Grantor jointly and severally agrees to indemnify and hold harmless the Notes
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.
(g)    None of the Grantors shall make or permit to be made an assignment,
pledge or hypothecation of its Article 9 Collateral or shall grant any other
Lien in respect of its Article 9 Collateral, except Permitted Liens. None of the
Grantors shall make or permit to be made any transfer of its

-18-
        



--------------------------------------------------------------------------------




Article 9 Collateral and each Grantor shall remain at all times in possession of
the Article 9 Collateral owned by it, except as permitted by the Indenture and
not prohibited by the other Covered Documents.
(h)    None of the Grantors will, without the Notes Collateral Agent’s prior
written consent (unless consented to by the First Lien Agents prior to the
Discharge of Senior Lenders Claims), grant any extension of the time of payment
of any Accounts included in its Article 9 Collateral, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices or as otherwise permitted by the
Indenture and not prohibited by each other Covered Document.
(i)    Each Grantor irrevocably makes, constitutes and appoints the Notes
Collateral Agent (and all officers, employees or agents designated by the Notes
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default, of, subject to
the Intercreditor Agreement, making, settling and adjusting claims in respect of
its Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the Notes
Collateral Agent may (but shall have no obligation to), without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Notes Collateral Agent reasonably deems advisable. All sums disbursed by the
Notes Collateral Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Grantors to the Notes Collateral
Agent and shall be additional Secured Obligations secured hereby.
SECTION 4.05.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Notes Collateral Agent to
enforce, for the benefit of the Secured Parties, the Notes Collateral Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with, respect to
the following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. Subject to the terms of the
Intercreditor Agreement, if any Grantor shall at any time hold or acquire any
Instruments or Tangible Chattel Paper evidencing an amount in excess of
$10,000,000, such Grantor shall forthwith endorse, assign and deliver the same
to the Notes Collateral Agent (or, prior to the Discharge of Senior Lender
Claims, the First Priority Designated Agent as bailee for the Notes Collateral
Agent pursuant to the Intercreditor Agreement), accompanied by such instruments
of transfer or assignment duly executed in blank.
(b)    Cash Accounts. No Grantor shall grant control of any deposit account to
any Person other than any First Lien Agent, the Notes Collateral Agent and the
bank with which the deposit account is maintained.

-19-
        



--------------------------------------------------------------------------------




(c)    Investment Property. Subject to the terms of the Intercreditor Agreement,
except to the extent otherwise provided in Article III:
(i)    if any Investment Property, whether certificated or uncertificated (other
than uncertificated securities described in clause (ii) below), having an
aggregate fair market value in excess of $10,000,000 now or hereafter acquired
by any Grantor is held by such Grantor, such Grantor shall notify the Notes
Collateral Agent in writing thereof and either, at such Grantor’s discretion,
(A) cause such Investment Property (if it is a Certificated Security) to be
endorsed, assigned and delivered to the Notes Collateral Agent (or, prior to the
Discharge of Senior Lender Claims, the First Priority Designated Agent as bailee
for the Notes Collateral Agent pursuant to the Intercreditor Agreement),
accompanied by such instruments of transfer or assignment duly executed in
blank, (B) cause such security or Investment Property to be held in a securities
account that is then subject to a Control Agreement, (C) cause any securities
intermediary or commodity intermediary, as applicable, then holding such
Investment Property to agree pursuant to a Control Agreement, in the case of a
securities intermediary, to comply with entitlement orders or other instructions
from the Notes Collateral Agent (or, prior to the Discharge of Senior Lender
Claims, the First Lien Agent party to such Control Agreement) to such securities
intermediary as to such securities or other Investment Property or, in the case
of a commodity intermediary, to apply any value distributed on account of any
commodity contract as directed by the Notes Collateral Agent (or, prior to the
Discharge of Senior Lender Claims, the First Lien Agent party to such Control
Agreements) to such commodity intermediary, in each case without further consent
of any Grantor or such nominee, or (D) arrange for the Notes Collateral Agent
(or, prior to the Discharge of Senior Lender Claims, the First Priority
Designated Agent as bailee for the Notes Collateral Agent pursuant to the
Intercreditor Agreement) to become the entitlement holder with respect to such
Investment Property (if it is held through a securities intermediary), for the
benefit of the Secured Parties, with such Grantor being permitted, only with the
consent of the Notes Collateral Agent (or, prior to the Discharge of Senior
Lender Claims, the First Priority Designated Agent as bailee for the Notes
Collateral Agent pursuant to the Intercreditor Agreement), to exercise rights to
withdraw or otherwise deal with such Investment Property; and
(ii)    if any security having a fair market value in excess of $10,000,000 and
now or hereafter acquired by any Grantor is uncertificated and is issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
promptly notify the Notes Collateral Agent in writing of such uncertificated
securities and upon the Notes Collateral Agent’s request following the
occurrence and during the continuation of an Event of Default, pursuant to an
agreement in form and substance reasonably satisfactory to the Notes Collateral
Agent, cause, or with respect to any issuer that is not a Subsidiary of such
Grantor, use best efforts to cause either (i) the issuer to agree to comply with
instructions from the Notes Collateral Agent as to such security, without
further consent of any Grantor or such nominee, or (ii) the issuer to register
the Notes Collateral Agent as the registered owner of such security.
The Notes Collateral Agent agrees with each of the Grantors that the Notes
Collateral Agent shall not give any entitlement orders, instructions or
directions to any such issuer, securities intermediary or commodity intermediary
described above, as applicable, and shall not withhold its consent to the
exercise of any withdrawal or dealing rights by any Grantor, as

-20-
        



--------------------------------------------------------------------------------




applicable, unless an Event of Default has occurred and is continuing or, after
giving effect to any such withdrawal or dealing rights, would occur; provided
that the provisions of this paragraph (c) shall not apply to any Financial
Assets (as defined in the UCC) credited to a securities account for which the
Notes Collateral Agent is the securities intermediary.
(d)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Grantor shall promptly notify the Notes Collateral Agent thereof in a
writing signed by such Grantor, including a summary description of such claim,
and grant to the Notes Collateral Agent in writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to the Notes
Collateral Agent.
(e)    Each Grantor agrees that, in the event any Grantor, pursuant to any
Senior Lender Document, takes any action to grant or perfect a Lien in favor of
any First Lien Agent in any assets (other than any asset constituting First Lien
Separate Collateral, as such term is defined in the Intercreditor Agreement),
such Grantor shall also take such action to grant or perfect a Lien (subject to
the Intercreditor Agreement) in favor of the Notes Collateral Agent to secure
the Secured Obligations without request of the Notes Collateral Agent, including
with respect to any property and real property in which any First Lien Agent
directs a Grantor to grant or perfect a Lien or take such other action under any
Senior Lender Document.
SECTION 4.06.    Covenants Regarding Patent, Trademark and Copyright Collateral.
(a)    Each Grantor agrees that it will not knowingly do any act or knowingly
omit to do any act (and will exercise commercially reasonable efforts to prevent
its licensees from doing any act or omitting to do any act) whereby any Patent
that is material to the normal conduct of such Grantor’s business may become
prematurely invalidated or dedicated to the public.
(b)    Each Grantor will use its commercially reasonable efforts to, for each
material Trademark necessary to the normal conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark consistent with the quality of such
products and services as of the date hereof, (iii) display such Trademark with
notice of federal or foreign registration or claim of trademark or service mark
as required under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third-party rights.
(c)    Each Grantor will use its commercially reasonable efforts to, for each
work covered by a material Copyright necessary to the normal conduct of such
Grantor’s business that it publishes, displays and distributes, use copyright
notice as required under applicable copyright laws.
(d)    Each Grantor shall notify (in writing) the Notes Collateral Agent
promptly if it knows that any Patent, Trademark or Copyright material to the
normal conduct of such Grantor’s business may imminently become abandoned, lost
or dedicated to the public other than by expiration, or of any materially
adverse determination or development, excluding office actions and similar
determinations in the United States Patent and Trademark Office and United
States Copyright Office, any court or any similar office of any country,
regarding such Grantor’s ownership of any such material Patent, Trademark or
Copyright or its right to register or to maintain the same.
(e)    Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Notes Collateral Agent on a semi-annual basis of
each application by itself, or through any

-21-
        



--------------------------------------------------------------------------------




agent, employee, licensee or designee, for any Patent with the United States
Patent and Trademark Office and each registration of any Trademark or Copyright
with the United States Patent and Trademark Office, the United States Copyright
Office or any comparable office or agency in any other country filed during the
preceding six-month period, and (ii) prior to the Discharge of Senior Lender
Claims, as any First Lien Agent may reasonably request under any Senior Lender
Document and within the timing required by any First Lien Agent and upon and
after the Discharge of Senior Lender Claims if an Event of Default has occurred
and is continuing, promptly upon the request of the Notes Collateral Agent,
execute and deliver to the Notes Collateral Agent and record with the United
States Patent and Trademark Office and United States Copyright Office any and
all such agreements, instruments, documents and papers to evidence the Notes
Collateral Agent’s security interest in such Patent, Trademark or Copyright;
provided for the avoidance of doubt, that all such Intellectual Property shall
automatically constitute Collateral herewith.
(f)    Each Grantor shall exercise its reasonable business judgment consistent
with its practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country (A) with respect to maintaining and pursuing each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Grantor’s business and (B) to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright in each case that is material
to the normal conduct of such Grantor’s business, including, when applicable and
necessary in such Grantor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Grantor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
(g)    In the event that any Grantor knows that any Article 9 Collateral
consisting of a Patent, Trademark or Copyright material to the normal conduct of
its business has been or is about to be materially infringed, misappropriated or
diluted by a third party, such Grantor shall, if such Grantor deems it necessary
in its reasonable business judgment, promptly contact such third party, and if
necessary in its reasonable business judgment, sue and recover damages, or take
such other actions as are reasonably appropriate under the circumstances.
(h)    Upon and during the continuance of an Event of Default, each Grantor
shall use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Grantor’s right, title
and interest thereunder to (in the Notes Collateral Agent’s sole discretion) the
designee of the Notes Collateral Agent or the Notes Collateral Agent.
ARTICLE V    

Remedies
SECTION 5.01.    Remedies Upon Default. Subject to the terms of the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, each Grantor agrees to deliver each item of its Collateral to
the Notes Collateral Agent on demand, and it is agreed that the Notes Collateral
Agent shall have the right to take any of or all the following actions at the
same or different times: (a) with respect to any Article 9 Collateral consisting
of Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Notes Collateral Agent (provided, however,
that with respect to Trademarks such assignment shall only be effective if such
Trademarks are accompanied by the

-22-
        



--------------------------------------------------------------------------------




goodwill symbolized by such Trademarks) or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or a nonexclusive
basis, any such Article 9 Collateral throughout the world on such terms and
conditions and in such manner as the Notes Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers thereunder cannot be obtained) and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to
enter any premises where the Article 9 Collateral may be located for the purpose
of taking possession of or removing the Article 9 Collateral and, generally, to
exercise any and all rights afforded to a secured party under the applicable
Uniform Commercial Code or other applicable law. Without limiting the generality
of the foregoing, each Grantor agrees that the Notes Collateral Agent shall have
the right, subject to the mandatory requirements of applicable law and subject
to the terms of the Intercreditor Agreement, to sell or otherwise dispose of all
or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Notes Collateral Agent shall deem appropriate. Subject to the
terms of the Intercreditor Agreement, the Notes Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Subject to the terms of the Intercreditor
Agreement, upon consummation of any such sale of Collateral pursuant to this
Section 5.01 the Notes Collateral Agent shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Collateral so sold. Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.
Subject to the terms of the Intercreditor Agreement, the Notes Collateral Agent
shall give the applicable Grantors 10 Business Days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Notes Collateral
Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Notes Collateral Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Notes Collateral Agent may (in its sole and absolute
discretion) determine. The Notes Collateral Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The Notes
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Notes Collateral Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Notes Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Grantor (all such rights being also hereby waived and released to

-23-
        



--------------------------------------------------------------------------------




the extent permitted by law), the Collateral or any part thereof offered for
sale and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Grantor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Notes Collateral Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Notes Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Notes Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
SECTION 5.02.    Application of Proceeds. (a) The Notes Collateral Agent shall,
subject to the Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral or Mortgaged Properties, as
well as any Collateral consisting of cash, as follows:
FIRST, to the payment of all costs, fees and expenses owing to (a) the Notes
Collateral Agent in its capacity as such in accordance with the terms of the
Indenture, (b) the Trustee in its capacity as such in accordance with the terms
of the Indenture and (c) any Other Second-Lien Obligations Agent in its capacity
as such in accordance with the terms of such Other Second-Lien Obligations
Agreement;
SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the respective amounts of the Secured Obligations owed to them on the date of
any such distribution); and
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
(b)    If, despite the provisions of this Agreement or any other Security
Document, any Secured Party shall receive any payment or other recovery in
excess of its portion of payments on account of the Secured Obligations to which
it is then entitled in accordance with this Agreement or any other Security
Document, such Secured Party shall hold such payment or other recovery in trust
for the benefit of all Secured Parties hereunder for distribution in accordance
with this Section 5.02.
(c)    Upon any sale of Collateral or the Mortgaged Property by the Notes
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the Notes
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral or the Mortgaged
Property so sold and such purchaser or purchasers shall not be obligated to see
to the application of any part of the purchase money paid over to the Notes
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
(d)    Notwithstanding the foregoing and the pari passu nature of all the Notes
Obligations, on the one hand, and the Other Second-Lien Obligations, on the
other hand, in the event that (i) any of the Other Second-Lien Obligations are
unenforceable under applicable law or are subordinated to any other obligations,
(ii) any of the Other Second-Lien Obligations do not have an enforceable
security interest in

-24-
        



--------------------------------------------------------------------------------




any of the Collateral and/or (iii) any intervening security interest exists
securing any other obligations (other than other Secured Obligations) on a basis
ranking prior to the security interest of such Other Second-Lien Obligations but
junior to the security interest of the Notes Obligations (any such condition
referred to in the foregoing clauses (i), (ii) or (iii) with respect to any
Other Second-Lien Obligations, an “Impairment” of such Other Second-Lien
Obligations), the results of such Impairment shall be borne solely by the
holders of such Other Second-Lien Obligations, and the rights of the holders of
such Other Second-Lien Obligations (including, without limitation, the right to
receive distributions in respect of such Other Second-Lien Obligations) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of such Other Second-Lien
Obligations subject to such Impairment. Notwithstanding the foregoing, with
respect to any Collateral or the Mortgaged Property for which a third party
(other than a Secured Party) has a lien or security interest that is junior in
priority to the security interest of the holders of the Notes Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Secured Obligations (such third
party, an “Intervening Creditor”), the value of any Collateral or the Mortgaged
Property or proceeds that are allocated to such Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or the Mortgaged Property
or proceeds to be distributed in respect of the Secured Obligations with respect
to which such Impairment exists.
(e)    In making the determinations and allocations required by this Section
5.02, the Notes Collateral Agent may conclusively rely upon information supplied
by the Trustee or Other Second-Lien Obligations Agent as to amounts of unpaid
principal and interest and other amounts outstanding with respect to the Secured
Obligations, and the Notes Collateral Agent shall have no liability to any of
the Secured Parties for actions taken in reliance on such information, provided
that nothing in this sentence shall prevent any Grantor from contesting any
amounts claimed by any Secured Party in any information so supplied. All
distributions made by the Notes Collateral Agent pursuant to this Section 5.02
shall be (subject to any decree of any court of competent jurisdiction) final
(absent manifest error), and the Notes Collateral Agent shall have no duty to
inquire as to the application by the Trustee or any Other Second-Lien
Obligations Agent of any amounts distributed to it.
(f)    Notwithstanding anything herein or in any other Covered Document to the
contrary, the Notes Collateral Agent shall, to the extent permitted by the
applicable Security Document, exercise remedies and sell the Collateral or the
Mortgaged Property at the direction of the holders of a majority of the
aggregate principal amount of all Secured Obligations outstanding at the time of
such action; provided that if the Notes Collateral Agent has asked the holders
of Secured Obligations for instructions and the applicable holders have not yet
responded to such request, the Notes Collateral Agent shall be authorized (but
shall not have the duty) to take such actions which the Notes Collateral Agent
believes to be required to promote and protect the interests of the holders of
the Secured Obligations and/or to preserve the value of the Collateral. The
Notes Collateral Agent shall not be obligated to take any such direction or
honor a request unless the Notes Collateral Agent has received security or
indemnity satisfactory to it against any losses, liabilities and expenses that
might be incurred by it in compliance with such request or direction.
SECTION 5.03.    Grant of License To Use Intellectual Property. Solely for the
purpose of enabling the Notes Collateral Agent, subject to the terms of the
Intercreditor Agreement, to exercise rights and remedies under Article V of this
Agreement at such time as the Notes Collateral Agent shall be lawfully entitled,
and to the extent necessary, to exercise such rights and remedies, each Grantor
hereby grants to (in the Notes Collateral Agent’s sole discretion) a designee of
the Notes Collateral Agent or the Notes Collateral Agent, for the benefit of the
Secured Parties, a nonexclusive license (exercisable without payment of royalty
or other compensation to any Grantor) to use, license or sublicense any of its
Article 9 Collateral consisting of Intellectual Property (excluding Trademarks)
now owned or hereafter acquired by

-25-
        



--------------------------------------------------------------------------------




such Grantor, wherever the same may be located, and including, without
limitation, in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Notes Collateral Agent (or its designee) may be exercised, at the option
of the Notes Collateral Agent and subject to the terms of the Intercreditor
Agreement, solely upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Notes Collateral Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.
SECTION 5.04.    Securities Act, etc.. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Notes Collateral Agent if the Notes
Collateral Agent were to attempt to dispose of all or any part of the Pledged
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Notes Collateral Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect. Each Grantor acknowledges and agrees that
in light of such restrictions and limitations, the Notes Collateral Agent, in
its sole and absolute discretion, (a) may proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws or, to the extent applicable, Blue Sky or other state securities laws and
(b) may approach and negotiate with a single potential purchaser to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the Notes
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Notes Collateral Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Notes Collateral Agent sells.
ARTICLE VI    

Indemnity, Subrogation and Subordination
SECTION 6.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03 hereof), the Issuer agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement or any other
Security Document in respect of any Secured Obligation of the Issuer, the Issuer
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part a Secured Obligation of the
Issuer, the Issuer shall indemnify such

-26-
        



--------------------------------------------------------------------------------




Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
SECTION 6.02.    Contribution and Subrogation. Each Guarantor agrees (subject to
Section 6.03 hereof) that, in the event a payment shall be made by any other
Guarantor hereunder in respect of any Secured Obligation or assets of any other
Guarantor shall be sold pursuant to any Security Document to satisfy any Secured
Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Issuer as provided in
Section 6.01 above, the Contributing Guarantor shall indemnify the Claiming
Guarantor in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.13, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 6.01 hereof to the extent of such payment.
SECTION 6.03.    Subordination.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
rights of the Grantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation of the Grantors under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations. No failure on the part of the Issuer or any
Guarantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.
(b)    Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations.
ARTICLE VII    

Miscellaneous
SECTION 7.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 13.09 of the Indenture. All communications and notices hereunder to any
Guarantor shall be given to it in care of the Issuer, with such notice to be
given as provided in Section 13.09 of the Indenture and all notices to any Other
Second-Lien Obligations Agent shall be given to it at the address set forth in
the Other Second-Lien Obligations Joinder Agreement.
SECTION 7.02.    Security Interest Absolute. All rights of the Notes Collateral
Agent hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Indenture, any other Notes Document, any Other Second-Lien Obligations
Documents, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or

-27-
        



--------------------------------------------------------------------------------




in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture, any
other Notes Document, any Other Second-Lien Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.
SECTION 7.03.    Binding Effect; Several Agreement. This Agreement shall become
binding when a counterpart hereof shall have been executed by the Issuer, the
Guarantors and the Notes Collateral Agent and when the Notes Collateral Agent
shall have received copies thereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of each of the parties hereto and the other
Secured Parties and their respective permitted successors and assigns. This
Agreement shall be construed as a separate agreement with respect to each party
and may be amended, modified, supplemented, waived or released with respect to
any party without the approval of any other party and without affecting the
obligations of any other party hereunder.
SECTION 7.04.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and registered assigns, except that no party shall have
the right to assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by the Indenture.
SECTION 7.05.    Notes Collateral Agent’s Fees and Expenses; Indemnification.
(a)    The parties hereto agree that the Notes Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 11.07 of the Indenture and the applicable provisions of any Other
Second-Lien Obligations Agreement, in each case.
(b)    Without limitation of its indemnification obligations under the other
Covered Documents, each Grantor jointly and severally agrees to indemnify the
Indemnitees against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, litigation, investigations or proceedings
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted or brought against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Covered Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
any transactions contemplated hereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, litigation, investigations or proceedings
or related expenses result primarily from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties (any such Indemnitee
and its Related Parties treated, for this purpose only, as a single Indemnitee).
(c)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents. Without
prejudice to the survival of any other agreements contained herein, the
provisions of this Section 7.05 shall survive the payment in full of the
principal and interest under the Indenture and any Other Second-Lien Obligations
Agreement, the

-28-
        



--------------------------------------------------------------------------------




termination of the any commitments under any Other Second-Lien Obligations
Agreement and the termination of this Agreement or any other Covered Document.
All amounts due under this Section 7.05 shall be payable on written demand
therefor. This Section 7.05 shall survive the termination of this Agreement and
the resignation or removal of the Notes Collateral Agent.
SECTION 7.06.    Notes Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Notes Collateral Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement or any other
Security Document and taking any action and executing any instrument that the
Notes Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof or thereof, which appointment is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, but subject to the
terms of the Intercreditor Agreement, the Notes Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Notes Collateral Agent’s name or
in the name of such Grantor, (a) to receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to ask for, demand, sue for, collect, receive and
give acquittance for any and all moneys due or to become due under and by virtue
of any Collateral; (d) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Notes Collateral Agent; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement or any other Security Document, as
fully and completely as though the Notes Collateral Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Notes Collateral Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Notes Collateral Agent, or to present or file any claim
or notice, or to take any action with respect to the Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby. The Notes Collateral Agent and the other Secured Parties shall
be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
SECTION 7.07.    Applicable Law. The terms of Section 13.03 of the Indenture are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
SECTION 7.08.    Waivers; Amendment.
(a)    No failure or delay by the Notes Collateral Agent or any Secured Party in
exercising any right or power hereunder or under any Covered Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Notes
Collateral Agent and other Secured Parties hereunder and under the other Covered
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other

-29-
        



--------------------------------------------------------------------------------




Covered Document or consent to any departure by any Grantor therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any Grantor
in any case shall entitle such Grantor to any other or further notice or demand
in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by each party hereto subject to any consents required in accordance with
Article 8 of the Indenture and corresponding provisions of each Other
Second-Lien Obligations Agreement.
SECTION 7.09.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Covered Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 7.10.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 7.03 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed original.
SECTION 7.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 7.12.    Termination or Release.
(a)    The Liens securing the Notes Obligations will be released, in whole or in
part, as provided in Section 12.02 of the Indenture.
(b)    The Liens securing Other Second-Lien Obligations of any series will be
released, in whole or in part, as provided in the Other Second-Lien Obligations
Agreement governing such obligations.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b) of this Section 7.12, the Notes Collateral Agent shall promptly execute
and deliver to any Grantor, at such Grantor’s request and expense, all
documents, including without limitation any UCC termination statement, mortgage
release or other document, that such Grantor shall reasonably request to
evidence such termination or release subject to the Notes Collateral Agent’s
receipt of a certification by the Issuer stating that such transaction, sale or
other transfer, as applicable, and the related release are permitted under the
terms of the Indenture or such Other Second-Lien Obligations Agreement, as the
case may be. Any execution and delivery of documents pursuant to this
Section 7.12 shall be without recourse to or warranty by the Notes Collateral
Agent.
SECTION 7.13.    Additional Subsidiaries. Upon execution and delivery by the
Notes Collateral Agent and any Wholly Owned Domestic Subsidiary of the Issuer
that is required to become a party hereto by Section 4.13 of the Indenture or
corresponding provisions of any Other Second-Lien

-30-
        



--------------------------------------------------------------------------------




Obligations Agreement of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.
SECTION 7.14.    Right of Set-off. Subject to the terms of the Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing, each
Secured Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Secured Party to or for the credit
or the account of any party to this Agreement against any of and all the
obligations of such party now or hereafter existing under this Agreement owed to
such Secured Party irrespective of whether or not such Secured Party shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Secured Party under this Section 7.14 are in
addition to other rights and remedies (including other rights of set-off) that
such Secured Party may have.
SECTION 7.15.    Conflicts; Intercreditor Agreement. (a) Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Notes Collateral Agent pursuant to this Agreement and for the benefit of the
Secured Parties pursuant to this Agreement are expressly subject and subordinate
to the liens and security interests granted to the First Lien Agents pursuant to
the applicable Senior Lender Documents and (ii) the exercise of any right or
remedy by the Notes Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern and control. Notwithstanding
anything herein to the contrary, prior to the Discharge of Senior Lender Claims,
the requirements of this Agreement to deliver Collateral and any certificates,
instruments or documents in relation thereto to the Notes Collateral Agent or to
grant control (within the meaning of the UCC) shall be deemed satisfied by
delivery of such Collateral and such certificates, instruments or documents, or
the granting of such control, in relation thereto the First Priority Designated
Agent (as bailee for the Notes Collateral Agent) as provided in the
Intercreditor Agreement.
(b)     The Notes Collateral Agent acknowledges and agrees, on behalf of itself
and any other Secured Party, that any provision of this Agreement to the
contrary notwithstanding, unless an Event of Default exists following the
Discharge of Senior Lender Claims as contemplated by Section 12.02(a) of the
Indenture, the Grantors shall not be required to (i) grant, and the Notes
Collateral Agent shall not acquire or hold, any Lien on any asset of the Issuer
or any Grantor securing any Secured Obligations that is not also subject to a
first-priority Lien in respect of the First Priority Lien Obligations under the
Senior Lender Documents, (ii) act or refrain from acting pursuant to the
Security Documents or with respect to any Collateral on which any First Lien
Agent has a Lien superior in priority to the Notes Collateral Agent’s Lien
thereon in any manner that would result in a default under the terms and
provisions of the Senior Lender Documents, or (iii) other than as provided in
Section 4.02 or Section 4.04(a) or to the extent such action is required to be
taken by a Grantor pursuant to any Security Document or Covered Document without
the request of the Notes Collateral Agent, but subject to Section 5.3(b) of the
Intercreditor Agreement, take any action or refrain from taking any action with
respect to the maintenance or perfection of the Collateral, unless the Grantors
are required to take a comparable action, or refrain from taking a comparable
action, under comparable provisions of Senior Lender Documents.

-31-
        



--------------------------------------------------------------------------------




SECTION 7.16.    Other Second-Lien Obligations. On or after the Issue Date, the
Issuer may from time to time designate additional obligations as Other
Second-Lien Obligations by delivering to the Notes Collateral Agent, the Trustee
and each Other Second-Lien Obligations Agent (a) a certificate signed by an
executive officer of the Issuer (i) identifying the obligations so designated
and the aggregate principal amount or face amount thereof, stating that such
obligations are designated as “Other Second-Lien Obligations” for purposes
hereof, (ii) representing that such designation complies with the terms of the
Indenture and each then extant Other Second-Lien Obligations Agreement and (iii)
specifying the name and address of the Other Second-Lien Obligations Agent for
such obligations (if other than the Trustee); and (b) except in the case of
Additional Notes, a fully executed Other Second-Lien Obligations Joinder
Agreement (in the form attached as Exhibit IV). Notwithstanding anything to the
contrary contained herein, with respect to any Other Second-Lien Obligations
Agreement the Notes Collateral Agent shall have no responsibility for, or any
duty to inquire as to, any matter pertaining to such Other Second-Lien
Obligations Agreement (or the contents thereof) or the compliance of any Grantor
or Other Second-Lien Obligations Agent with the terms thereof. Without limiting
the foregoing, in the event the Notes Collateral Agent is required to take
action hereunder and such action is conditioned upon compliance with the terms
of any Other Second-Lien Obligations Agreement, the Notes Collateral Agent shall
be entitled to request, and be fully protected in relying upon, an Officer’s
Certificate of the relevant Grantor and/or the applicable Other Second-Lien
Obligations Agent that such action is permitted or authorized under the terms of
such Other Second-Lien Obligations Agreement. To the extent such Other
Second-Lien Obligations Agreement grants any rights, protections, immunities or
indemnities thereunder to the Notes Collateral Agent, the Issuer and each other
Grantor agree that the Notes Collateral Agent is an express third-party
beneficiary thereunder.
SECTION 7.17.    Delivery to Notes Collateral Agent Generally; Commercially
Reasonable Efforts. To the extent any information, agreement, certificates or
other document to be delivered or provided to the Notes Collateral Agent under
this Agreement has to be satisfactory to the Notes Collateral Agent, any
information, agreement, certificates or other document substantially similar in
form and substance to any corresponding information, agreement, certificates or
other document delivered to the First Priority Designated Agent shall be deemed
to be reasonably satisfactory to the Notes Collateral Agent. The Notes
Collateral Agent shall not be required to make any request hereunder without the
instructions of the holders of the Secured Obligations in accordance with the
Indenture and any applicable Other Second-Lien Obligations Agreements. To the
extent any Security Document requires the Issuer or any other Grantor to use
commercially reasonable efforts, whether the Issuer or such other Grantor has in
fact used commercially reasonable efforts will be determined solely by the
Issuer (not the Notes Collateral Agent) and shall be set forth in an Officers’
Certificate delivered to the Trustee and the Notes Collateral Agent, upon which
the Trustee and the Notes Collateral Agent may conclusively rely.
SECTION 7.18.    USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Notes Collateral Agent,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify and record
information that identifies each person or legal entity that establishes a
relationship or opens an account. The parties to this Agreement agree that they
will provide the Notes Collateral Agent with such information as it may request
in order to satisfy the requirements of the USA PATRIOT Act.
[Signature Pages Follow]





-32-
        



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


ALPHA NATURAL RESOURCES, INC.
 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Executive Vice President, General
 
 
 
 
          Counsel and Secretary




        



--------------------------------------------------------------------------------






A.T. MASSEY COAL COMPANY, INC.
ALEX ENERGY, INC.
ALPHA AMERICAN COAL COMPANY, LLC
ALPHA AMERICAN COAL HOLDING, LLC
ALPHA APPALACHIA SERVICES, INC.
ALPHA AUSTRALIA, LLC
ALPHA AUSTRALIA SERVICES, LLC
ALPHA COAL RESOURCES COMPANY, LLC
ALPHA COAL SALES CO., LLC
ALPHA COAL WEST, INC.
ALPHA EUROPEAN SALES, INC.
ALPHA GAS AND OIL COMPANY
ALPHA INDIA, LLC
ALPHA LAND AND RESERVES, LLC
ALPHA MIDWEST HOLDING COMPANY
ALPHA PA COAL TERMINAL, LLC
ALPHA SHIPPING AND CHARTERING, LLC
ALPHA TERMINAL COMPANY, LLC
ALPHA WYOMING LAND COMPANY, LLC
AMFIRE HOLDINGS, LLC
AMFIRE MINING COMPANY, LLC
AMFIRE, LLC
APPALACHIA COAL SALES COMPANY, INC.
APPALACHIA HOLDING COMPANY
ARACOMA COAL COMPANY, INC.
AXIOM EXCAVATING AND GRADING SERVICES, LLC
BANDMILL COAL CORPORATION
BANDYTOWN COAL COMPANY
BARBARA HOLDINGS INC.
BARNABUS LAND COMPANY
BELFRY COAL CORPORATION
BEN CREEK COAL COMPANY
BIG BEAR MINING COMPANY
BLACK DOG COAL, LLC
BLACK CASTLE MINING COMPANY, INC.
BLACK KING MINE DEVELOPMENT CO.
BLACK MOUNTAIN CUMBERLAND RESOURCES, INC.
BOONE EAST DEVELOPMENT CO.
BROOKS RUN MINING COMPANY, LLC
BROOKS RUN SOUTH MINING, LLC
BUCHANAN ENERGY COMPANY, LLC
CASTLE GATE HOLDING COMPANY
CENTRAL PENN ENERGY COMPANY, INC.
CLEAR FORK COAL COMPANY
CORAL ENERGY SERVICES, LLC
CRYSTAL FUELS COMPANY

        



--------------------------------------------------------------------------------




DEHUE COAL COMPANY
DELBARTON MINING COMPANY
DELTA MINE HOLDING COMPANY
DICKENSON-RUSSELL COAL COMPANY, LLC
DICKENSON-RUSSELL LAND AND RESERVES, LLC
DRIH CORPORATION
DRY SYSTEMS TECHNOLOGIES, INC.
DUCHESS COAL COMPANY
EAGLE ENERGY, INC.
ELK RUN COAL COMPANY, INC.
ENTERPRISE MINING COMPANY, LLC
ESPERANZA COAL CO., LLC
FOUNDATION MINING, LLC
FOUNDATION PA COAL COMPANY, LLC
FOUNDATION ROYALTY COMPANY
FREEPORT MINING, LLC
FREEPORT RESOURCES COMPANY, LLC
GOALS COAL COMPANY
GREEN VALLEY COAL COMPANY
GREYEAGLE COAL COMPANY
HARLAN RECLAMATION SERVICES LLC
HERNDON PROCESSING COMPANY, LLC
HIGHLAND MINING COMPANY
HOPKINS CREEK COAL COMPANY
INDEPENDENCE COAL COMPANY, INC.
JACKS BRANCH COAL COMPANY
JAY CREEK HOLDING, LLC
JOBONER COAL COMPANY
KANAWHA ENERGY COMPANY
KEPLER PROCESSING COMPANY, LLC
KINGSTON MINING, INC.
KINGWOOD MINING COMPANY, LLC
KNOX CREEK COAL CORPORATION
LAUREN LAND COMPANY
LAXARE, INC.
LITWAR PROCESSING COMPANY, LLC
LOGAN COUNTY MINE SERVICES, INC.
LONG FORK COAL COMPANY
LYNN BRANCH COAL COMPANY, INC.
MAPLE MEADOW MINING COMPANY
MARFORK COAL COMPANY, INC.
MARTIN COUNTY COAL CORPORATION
MAXXIM REBUILD CO., LLC
MAXXIM SHARED SERVICES, LLC
MAXXUM CARBON RESOURCES, LLC
MCDOWELL-WYOMING COAL COMPANY, LLC
MILL BRANCH COAL CORPORATION
NEW RIDGE MINING COMPANY

        



--------------------------------------------------------------------------------




NEW RIVER ENERGY CORPORATION
NEWEAGLE INDUSTRIES, INC.
NICEWONDER CONTRACTING, INC.
NORTH FORK COAL CORPORATION
OMAR MINING COMPANY
PARAMONT COAL COMPANY VIRGINIA, LLC
PAYNTER BRANCH MINING, INC.
PEERLESS EAGLE COAL CO.
PENNSYLVANIA LAND HOLDINGS COMPANY, LLC
PENNSYLVANIA SERVICES CORPORATION
PERFORMANCE COAL COMPANY
PETER CAVE MINING COMPANY
PIGEON CREEK PROCESSING CORPORATION
PILGRIM MINING COMPANY, INC.
PIONEER FUEL CORPORATION
PLATEAU MINING CORPORATION
POWER MOUNTAIN COAL COMPANY
PREMIUM ENERGY, LLC
RAWL SALES & PROCESSING CO.
REPUBLIC ENERGY, INC.
RESOURCE DEVELOPMENT LLC
RESOURCE LAND COMPANY LLC
RIVER PROCESSING CORPORATION
RIVERSIDE ENERGY COMPANY, LLC
RIVERTON COAL PRODUCTION INC.
ROAD FORK DEVELOPMENT COMPANY, INC.
ROBINSON-PHILLIPS COAL COMPANY
ROCKSPRING DEVELOPMENT, INC.
ROSTRAVER ENERGY COMPANY
RUM CREEK COAL SALES, INC.
RUSSELL FORK COAL COMPANY
SCARLET DEVELOPMENT COMPANY
SHANNON-POCAHONTAS COAL CORPORATION
SIDNEY COAL COMPANY, INC.
SOLOMONS MINING COMPANY
SPARTAN MINING COMPANY
STIRRAT COAL COMPANY
SYCAMORE FUELS, INC.
T. C. H. COAL CO.
TENNESSEE CONSOLIDATED COAL COMPANY
TENNESSEE ENERGY CORP.
TOWN CREEK COAL COMPANY
TRACE CREEK COAL COMPANY
TUCSON LIMITED LIABILITY COMPANY
TWIN STAR MINING, INC.
VANTAGE MINING COMPANY
WABASH MINE HOLDING COMPANY
WARRICK HOLDING COMPANY

        



--------------------------------------------------------------------------------




WEST KENTUCKY ENERGY COMPANY
WHITE BUCK COAL COMPANY
WILLIAMS MOUNTAIN COAL COMPANY
WYOMAC COAL COMPANY, INC.
    
 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary
















































































        



--------------------------------------------------------------------------------




ALPHA APPALACHIA HOLDINGS, INC.
ALPHA NATURAL RESOURCES, LLC
ALPHA NATURAL RESOURCES SERVICES, LLC


 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Executive Vice President, General
 
 
 
 
          Counsel and Secretary



ALPHA NATURAL RESOURCES INTERNATIONAL, LLC
 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Executive Vice President and Secretary
































































        



--------------------------------------------------------------------------------




AMFIRE WV, L.P.
By:    AMFIRE Holdings, LLC,
    as General Partner
 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary



CUMBERLAND COAL RESOURCES, LP
By:    Pennsylvania Services Corporation,
    as General Partner
 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary





EMERALD COAL RESOURCES, LP
By:    Pennsylvania Services Corporation,
    as General Partner
 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: Vice President and Secretary


































        



--------------------------------------------------------------------------------




ALPHA SUB ONE, LLC
ALPHA SUB TWO, LLC
 
 
By:
 
 /s/  Vaughn R. Groves
 
 
 
 
Name: Vaughn R. Groves
 
 
 
 
Title: President, Manager and Secretary


        



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Notes Collateral Agent
 
 
By:
 
 /s/  Jane Schweiger
 
 
 
 
Name: Jane Schweiger
 
 
 
 
Title: Vice President




        

